Kaman Corporation Bloomfield, CT 06002 (860) 243-7100 NEWS KAMAN REPORTS 2 Third Quarter 2010 Highlights: · Record quarterly sales drive GAAP earnings of $0.61 per diluted share; adjusted earnings of $0.49 per diluted share · Industrial Distribution: Record quarterly sales: up 37%, organic sales per sales day* up 17% · Operating Margins:Aerospace, 15.7% (adjusted); Industrial Distribution, 3.8% · Joint Programmable Fuze: Quarterly deliveries of over 9,000 fuzes BLOOMFIELD, Connecticut (November 1, 2010) – Kaman Corp. (NASDAQ GS:KAMN) today reported financial results for the third quarter ended October 1, 2010. Summary of Financial Results In thousands except per share amounts - unaudited For The Three Months Ended October 1, 2010 October 2, 2009 $ Change Net sales: Industrial Distribution $ $ $ Aerospace Net sales $ $ $ Operating income: Industrial Distribution $ $ $ Aerospace a ) Net gain (loss) on sale of assets (5
